Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/14/2021.
In the instant Amendment, no claims have been added or cancelled; claims 1, 4, 8, 9, 11-15 have been amended; and claims 1, 9, and 15 are independent claims. Claims 1-20 have been examined and are pending. This Action is made Final

Response to Arguments
Applicants’ arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment. 
The rejection of claims 1-8 and 14 under 35 U.S.C. 112(b) is withdrawn as the claims have been amended.
Applicant’s arguments in the Instant Amendment, filed on 12/14/2021, with respect to claim 2, have been fully considered but are not persuasive.
Applicant’s argument:  “Applicant submits that claim 2 is further patentable because Kent cannot be combined with Itwaru and Anand to render claim 2 obvious, as doing so conflicts with what Kent teaches, which is that identity data is sent using sound wave signals without encryption. See Kent, 7 [0081] (“Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals. This data would be sent without encryption.”). Kent requires the account ID (i.e., identity data) in the sound wave signal to be sent without encryption because the non-encrypted user account ID in the sound wave signal is used to look up a cryptographic key that can be used to establish a symmetric key to securely send data back and forth between the mobile device 10A and 10B. See Kent, [0081]. Therefore, Kent cannot be combined with Itwaru and Anand to teach “encrypting the identity data and the transaction data prior to the encoding [identity data and transaction data into an audio format for transmission via an audio transmission]”
The Examiner disagrees with the Applicant.  The Examiner respectfully submits that it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Anand into the modified method of Kent to include wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding because it will provide a more secure data transmission (Anand et al. para [0018)).  Kent also teaches how identity data can be encrypted first and then transmitted to another device via data over sound. For example, paragraph [0082] of Kent further describes how the “Unique ID” can be sent in encrypted form using the symmetric key (Kent: para [0082] “Once a secure connection is established between the devices, for example using the method explained above, mobile device 10A may send a unique ID associate with the data on the server to mobile device 10B in encrypted form using the symmetric key. Mobile device 10B may then submit this unique ID to the server over a secure channel to retrieve the data or asset”). Accordingly, Kent would not conflict with Anand as the prior art must be considered in its entirety and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or a non-preferred embodiment.  “The prior art’s mere disclosure of more than one alternative does not constitute a (MPEP 2145 D. 1. [R-10.2019] or MPEP 2143.01 I. [R-10.2019]).  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should include description of the following limitations for independent claims 1, 9, and 15 “sending, by the first device, to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed; subsequent to the internet network connectivity level increasing to above the threshold, which indicates that the internet network connection is available, receiving, by the first device, via the internet network connection, a notification message indicating a completion of the transaction using the preauthorization token”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The Instant Filed Specification does not describe the following claim limitations: 
Claim 1:
“sending, by the first device, to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed.”
Claim 9:
“sending, by the first device, to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed;” 
“subsequent to the internet network connectivity level increasing to above the threshold, which indicates that the internet network connection is available, receiving, by the first device, via the internet network connection, a notification message indicating a completion of the transaction using the preauthorization token.”
Claim 15:

These limitations are not found to be supported by the written description. For claim 15 possession is lacking when not interpreted in light of the preamble.
Regarding claims 2-8, claims 2-8 are rejected due to their dependency of claim 1.
Regarding claims 10-14, claims 10-14 are rejected due to their dependency of claim 9.
Regarding claims 16-20, claims 16-20 are rejected due to their dependency of claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3-5, 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (2012/0214416 A1; Hereinafter “Kent”) in view of Itwaru et al. (US 2014/0108252 A1; Hereinafter “Itwaru”), and further in view of Tomlinson, JR. (US 2017/0213213; Hereinafter “Tomlinson”).
Regarding claim 1, Kent et al teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: determining, by a first device, an internet connectivity level of an internet network connection for the first device(Device 10A)  is below a threshold(data transfer rate), needed to perform a transaction with a second device(Device 10B) (para [0020], [0197], and [0081] “only one device may be able to connect to a data network 410 but both devices wish to communicate securely. In such an embodiment, a server could be used to assist in the exchange of cryptographic keys. This might be useful in the instance that the data transfer rate is not fast enough for a desired application For example, if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection”);
in response to the determining that the internet connectivity level of the first device is below the threshold, enabling a Data over Sound (DoS) ( sound wave signal)  mode of the first device (para[0081] figure 1 “if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals”);
Kent does not explicitly teach in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio transmission; transmitting, via a speaker coupled to the first device, the encoded identity data and the encoded transaction data to the second device;  
(para [0015, [0194], [0123 -[135], identity data (consumer identifier), transaction data(sound code), “receiving the payment request including sound-based transaction data associated with a sound code and a consumer identifier”, [250] “The purchase transaction 5 can involves the use of the sound code 3 that contains encoded account information (i.e. the sound code 3 is mapped to the stored payment account information 61 accessible by the transaction interface 15 and therefore restricted from access by the merchant 16 and/or the merchant application 8)” ); 
transmitting, via a speaker coupled to the first device, the encoded identity data and the encoded transaction data to the second device  (Para [0249] line (9-15), first device( device 12), second device (merchant 16) “Tn the case of a sound code 3 being used as the conduit/carrier for the consumer code data, the transmission of this consumer code data to the merchant 16 may be something as simple as audio transmission between the merchant 16 and consumer 18 (as generated by a speaker of the computer device 12 used to generate the sound code”);  
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Itwaru into the method of Kent to include in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio transmission; transmitting, via a speaker coupled to the first device, the encoded identity data and the encoded transaction data to the second device because it provides an easier transaction process and a safe way to transfer data such as personal identification information and payment account information (Itwaru et al. para [0105]).

In an analogous art, Tomlinson teaches receiving, by the first device (client device 110), via a mobile cellular network connection that is different than the internet network connection, an authentication message from a service provider server (authorization service) for authenticating the first device for the transaction (para [0029-0030], [0037], fig 2 “the client device 110 may receive the authorization request message (such as an SMS message received via a cellular network of the client's cellular phone service provider) and may display the message on a display screen of the client device”); and 
sending, by the first device, to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed (para [0030-0031], [0036-0037], fig 2. “If the client approves of the transaction (most likely because the client was the person that initiated the transaction at the transaction request system 102), the client may enter a responsive text message that includes his private code (such as an alphanumeric string or numeric digits) as text content of the message, and the client device may send the responsive text as an SMS message via a cellular network to the authorization service 120.”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Tomlinson into the Tomlinson Jr.: para [0010]).
Regarding Claim 3, Kent in view of Itwaru and further in view of Tomlinson teaches wherein the authentication message is a short message service (SMS) text message (Tomlinson: para [0010],[0015],[0029] “the authorization service 120 generates an authorization request message and sends the message to the client device 110 over a network, such as a cellular network. For example, the message may be an SMS message that includes human-readable text information”).
Regarding Claim 4, Kent teaches wherein the operations further comprise determining that a Bluetooth connectivity level for the first device to the second device is below a second threshold needed to perform the transaction with a second device using Bluetooth (para [0077], [0081] “The connection may be established using any wireless data network technology including but not limited to IEEE 802.11 (WiFi), WiMax, Bluetooth, or a cellular network technology).
Regarding Claim 5, Kent teaches wherein the internet connectivity level comprises a data transfer rate for the internet connectivity (Para, [0076], [0081] “This might be useful in the instance that the data transfer rate is not fast enough for a desired application such as transferring a large public key or the encrypted data from that public key. For example, if the device lacking a network connection’).
Regarding Claim 7, claim 7 is rejected under the same rational as claim 18.
Regarding to claim 15, Kent teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a first device to perform operations comprising: determining that an internet connectivity of the first device (Device 10A)  to an internet data network is below a threshold (data transfer rate),  needed to perform a transaction with a second device (Device 10B) (para [0020], [0197], and [0081] “only one device may be able to connect to a data network 410 but both devices wish to communicate securely. In such an embodiment, a server could be used to assist in the exchange of cryptographic keys. This might be useful in the instance that the data transfer rate is not fast enough for a desired application For example, if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection”);
in response to the determining that the internet connectivity of the first device is below the threshold, enabling a Data over Sound (DoS) ( sound wave signal)  mode of the first device (para[0081] figure 1 “if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals”);
Kent does not explicitly teach in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio 
In an analogous art, Itwaru teaches in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio transmission (para [0015, [0194], [0123 -[135], identity data (consumer identifier), transaction data(sound code), “receiving the payment request including sound-based transaction data associated with a sound code and a consumer identifier’, [250] “The purchase transaction 5 can involves the use of the sound code 3 that contains encoded account information (i.e. the sound code 3 is mapped to the stored payment account information 61 accessible by the transaction interface 15 and therefore restricted from access by the merchant 16 and/or the merchant application 8)” );
communicating, via a speaker coupled to the first device, the audio transmission to the second device (Para [0249] line (9-15), first device( device 12), second device (merchant 16) “In the case of a sound code 3 being used as the conduit/carrier for the consumer code data, the transmission of this consumer code data to the merchant 16 may be something as simple as audio transmission between the merchant 16 and consumer 18 (as generated by a speaker of the computer device 12 used to generate the sound code”);
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Itwaru into the method of Kent to include in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio transmission; transmitting, via a speaker coupled to the first device, the encoded identity data and the encoded transaction data to the second device because it provides an easier transaction 
Kent in view of Itwaru does not explicitly teach receiving, via a mobile cellular network that is different than the internet data network, an authentication message from a service provider server for authenticating the first device for the transaction; and sending to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed by the service provider server.
In an analogous art, Tomlinson teaches receiving, via a mobile cellular network that is different than the internet data network, an authentication message from a service provider server (authorization service)  for authenticating the first device (client device 110) for the transaction (para [0029-0030], [0037], fig 2 “the client device 110 may receive the authorization request message (such as an SMS message received via a cellular network of the client's cellular phone service provider) and may display the message on a display screen of the client device”); and 
sending to the service provider server, via the mobile cellular network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed by the service provider server (para [0030-0031], [0036-0037], fig 2. “If the client approves of the transaction (most likely because the client was the person that initiated the transaction at the transaction request system 102), the client may enter a responsive text message that includes his private code (such as an alphanumeric string or numeric digits) as text content of the message, and the client device may send the responsive text as an SMS message via a cellular network to the authorization service 120.”).
Tomlinson Jr.: para [0010]).
Regarding Claim 17, Kent teaches wherein a frequency of the audio transmission is between 17 kilohertz and 20 kilohertz (Para [0045] [054-56], “The speaker 20 may be able to produce sound at any frequency. The sound may be at a frequency audible to humans or inaudible to humans. Inaudible sound occurs at frequencies above (ultrasonic) or below those which can typically be heard by humans. Generally speaking, humans can hear sounds with a frequency between 20 Hz and 20,000 Hz depending on the individual’).
Regarding Claim 18, Kent teaches wherein the operations further comprise: broadcasting audio bursts in an environment to discover nearby devices (Para [0044] “In particular, a single mobile device 10 transmitting a sound wave signal 200 may be able to communicate with numerous mobile devices 10 simultaneously using a single broadcast of a sound wave signal 200”);
identifying one or more nearby devices that are in a listening mode, wherein the second device is one of the nearby devices (para [0110], “the mobile device 10 may transmit the sound wave signal 200 from a speaker 20 of the mobile device 10 as shown in step 630. Other mobile devices 10 desirous of joining a group will be "listening" for a sound wave signal 200 at the appropriate frequency band”); and 
displaying a list of the nearby devices in a user interface of the first device for user selection (para [0125], “As just one example, the GUI may display a scrollable list of all the members 520 of the group 510 and a mobile device user who is a member 520 of the group 510 may be able to touch any member 520 in the list to retrieve more information about that group member 520. Any such data may also be transmitted to and stored on a server, where it can be accessed by other group members.”)
Regarding Claim 19, Kent teaches wherein the audio bursts have a frequency in an ultrasonic range and the audio transmission has a frequency in a sonic range (para [0045], “Inaudible sound occurs at frequencies above (ultrasonic) or below those which can typically be heard by humans. Generally speaking, humans can hear sounds with a frequency between 20 Hz and 20,000 Hz depending on the individual”).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (2012/0214416 A1; Hereinafter “Kent”) in view of Itwaru et al. (US 2014/0108252 A1; Hereinafter “Itwaru”), in view of Tomlinson, JR. (US 2017/0213213; Hereinafter “Tomlinson”), and further in view of Anand et al. (2013/0171930 A1; Hereinafter “Anand”).
Regarding Claim 2, Kent in view of Itwaru in view of Tomlinson teaches the independent claim 1.
Kent in view of Itwaru in view of Tomlinson fails to teach wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding.
((claim 25, para [018], transaction data (key id), identity data(id) “ Many known security policies may be employed to provide secure data transmission in accordance with embodiments of the present disclosure. In a unidirectional communication scenario, security may be provided by generating a key_id for the device, where key_id=HMAC_SHA1 (message=id, key=master_key). The key_id and id may be stored in non- volatile memory or data storage on the source device. The source device, in order to send a secure transmission, pads the data (e.g., adds zeros to the data) and encrypts the padded data using the key_id. In some embodiments, the data may include the date/time of the transmission. Common encryption techniques may be used, for example, Advanced Encryption Standard 128).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Anand into the modified method of Kent to include wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding because it will provide a more secure data transmission (Anand et al. para [0018)).
Regarding claim 16, Claim 16 is rejected under the same rational as claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (2012/0214416 A1; Hereinafter “Kent”) in view of Itwaru et al. (US 2014/0108252 A1; Hereinafter “Itwaru”), in view of Tomlinson, JR. (US 2017/0213213; Hereinafter “Tomlinson”), and further in view of Travostino et al. (U.S. 2016/0360461 A1; Hereinafter “Travostino”).
Regarding Claim 6, Kent in view of Itwaru in view of Tomlinson teaches the independent claim 1.
Kent in view of Itwaru in view of Tomlinson fails to teach wherein the operations further comprise determining that a data service that controls the internet connectivity for the first device has been disabled in a device settings option for the first device.
In an analogue art, Travostino teaches wherein the operations further comprise determining that a data service that controls the internet connectivity for the first device has been disabled in a device settings option for the first device (para [0024], “For example, the network services state 140 can include, but is not limited to, WiFi only state 132, WiFi preferred state 134, Cellular preferred state 136, and Cellular only state 138. According to some embodiments, the WiFi only state can represent a conventional condition where network connectivity via the Cellular 116 component is disabled or no Cellular networks are available. Similarly, the Cellular only state 138 can represent a conventional condition where network connectivity via the WiFi 114 component is disabled or no WiFi networks are available”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Travostino into the modified method of Kent to include wherein the operations further comprise determining that a data service that controls the internet connectivity for the first device has been disabled in a device settings option for the first device because it will help maintaining the network performance (Travostino et al. para [005]).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (2012/0214416 A1; Hereinafter “Kent”) in view of Itwaru et al. (US 2014/0108252 A1; Hereinafter “Itwaru”), in view of Tomlinson, JR. (US 2017/0213213; Hereinafter “Tomlinson”), and further in view of  Sarin (U.S. 2018/0047016 A1; Hereinafter “Sarin”).
Regarding claim 8, Kent in view of Itwaru, and in view of Tomlinson teaches the dependent claim 7.
Kent in view of Itwaru, and in view of Tomlinson fails to teach wherein the operations further comprise: determining, based on the tracking of GPS location, wherein an internet connectivity of the GPS location is known to be below the threshold based historic data associated with GPS location; and in response to the determining that the first device is moving towards the GPS location, activating a data-over-sound protocol in a transaction protocol for the first device, wherein the data-over-sound protocol includes the broadcasting the audio bursts in the environment and the identifying the one or more devices that are in the listening mode.
In an analogue art, Sarin teaches wherein the operations further comprise: determining, based on the tracking of GPS location, wherein an internet connectivity of the GPS location is known to be below the threshold based historic data associated with GPS location; (para [0012], [0020], [0021] “a user may be detected as entering a location, for example, through a geo-location detected of the user using a GPS locator or other location detection service of a user's mobile device. Thus, a service provider may determine a predicted transaction amount required by the user within the location. The predicted amount may be based on a user profile, which may include a history of the user with the location, as well as user spending and transaction histories by other users within the location” ); and
in response to the determining that the first device is moving towards the GPS location, activating a data-over-sound protocol in a transaction protocol for the first device, wherein the data-over-sound protocol includes the broadcasting the audio bursts in the environment and the para [0020], [0021] “if the device loses network connectivity, the device may utilize the preauthorized token for transaction processing. In other embodiments, the device may utilize the preauthorized token for all transaction processing for the terms of the token, such as the location and/or time limit on the location. If the user utilizes the preauthorized token on the device for transaction processing, the computing device of the user may communicate the preauthorized token to the merchant device. The token may be communicated through short range wireless communications, such as Bluetooth, near field communications, Bluetooth Low Energy, LTE Direct, radio, infrared, or other communication protocol”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Sarin into the modified method of Kent to include wherein the operations further comprise: determining, based on the tracking of GPS location, wherein an internet connectivity of the GPS location is known to be below the threshold based historic data associated with GPS location; and in response to the determining that the first device is moving towards the GPS location, activating a data-over-sound protocol in a transaction protocol for the first device, wherein the data-over-sound protocol includes the broadcasting the audio bursts in the environment and the identifying the one or more devices that are in the listening mode because it will allow offline transaction Sarin, para [0017]).
Regarding claim 20, Kent in view of Itwaru, and in view of Tomlinson teaches the independent claim 15.
Kent in view of Itwaru, and in view of Tomlinson fails to teach wherein the operations further comprise: tracking global positioning system (GPS) coordinates of the first device; determining, based on the tracking, that the first device is moving towards a geo-fence, wherein an internet connectivity associated with the geo-fence is known to be below the threshold based on historic data of internet connectivity associated with the geo-fence; And in response to the determining that the first device is moving towards the geo-fence, activating a DoS protocol as a preferred transaction protocol for the first device.
In an analogue art, Sarin teaches wherein the operations further comprise: tracking global positioning system (GPS) coordinates of the first device (para [0012], [0020], [0021] “a user may be detected as entering a location, for example, through a geo-location detected of the user using a GPS locator or other location detection service of a user's mobile device. Thus, a service provider may determine a predicted transaction amount required by the user within the location. The predicted amount may be based on a user profile, which may include a history of the user with the location, as well as user spending and transaction histories by other users within the location” );
determining, based on the tracking, that the first device is moving towards a geo-fence, wherein an internet connectivity associated with the geo-fence is known to be below the para [0012], [0020], [0021]); and
in response to the determining that the first device is moving towards the geo-fence, activating a DoS protocol as a preferred transaction protocol for the first device (para[0020], [0021] “if the device loses network connectivity, the device may utilize the preauthorized token for transaction processing. In other embodiments, the device may utilize the preauthorized token for all transaction processing for the terms of the token, such as the location and/or time limit on the location. If the user utilizes the preauthorized token on the device for transaction processing, the computing device of the user may communicate the preauthorized token to the merchant device. The token may be communicated through short range wireless communications, such as Bluetooth, near field communications, Bluetooth Low Energy, LTE Direct, radio, infrared, or other communication protocol”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Sarin into the modified method of Kent to include wherein the operations further comprise: tracking global positioning system (GPS) coordinates of the first device; determining, based on the tracking, that the first device is moving towards a geo-fence, wherein an internet connectivity associated with the geo-fence is known to be below the threshold based on historic data of internet connectivity associated with the geo-fence; And in response to the determining that the first device is moving towards the geo-fence, activating a DoS protocol as a preferred transaction protocol for the first device because it will allow offline transaction processing to users and/or merchant where the Sarin, para [0017]).
Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record, either individually or in combination, fails to fairly teach the following element: “subsequent to the internet network connectivity becoming level increasing to above the threshold, which indicates that the internet network connection is available, receiving, by the first device, via the internet network connection, a notification message indicating a completion of the transaction using the preauthorization token”. As a result the subject matter is allowable over the cited prior arts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./
Examiner, Art Unit 2437                                                                                                                                                                                            

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437